DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 60-116 and 118-134 are cancelled.  Claims 1-59 and 117 are pending.  Claims 49, 52-59, and 117 are withdrawn. Claims 1-48 and 50-51 are currently under examination.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-48 and 50-51, drawn to an engineered SaCas9 protein in the reply filed on May 4, 2021 is acknowledged.
Claims 49, 52-59 and 117 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2021.
Examiner is withdrawing the Election of Species requirement for claims 10-12 and 13-45.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 

Specification
The disclosure is objected to because it contains embedded hyperlinks on:
p. 24, para 00113
p. 40, para 0167 (lines 3 and 4)
p. 141, para 00447.  
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-34 and 50-51 rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature and natural phenomena without significantly more. 
Step 1: The claims satisfy step 1 because they are directed to a composition of matter, specifically an engineered SaCas9 protein.
Step 2A - Prong 1: The claims recite an engineered SaCas9 protein comprising at least one modification compared to the unmodified protein, which is a law of nature and natural phenomena.  The claims encompass a protein comprising at least one modification or mutation with altered targeting, binding, and/or cleavage activity when forming a CRISPR complex, but do not specify whether the protein modification is naturally occurring or non-naturally occurring.  The claims recite an engineered protein, but there is nothing in the claim that indicates it was engineered to make it non-naturally occurring.  
These claims are analogous to Example i in MPEP § 2106.04(b)(I).  A synthetic, artificial, or non-naturally occurring product such as a cloned organism or an engineered protein is not automatically eligible because it was created by human ingenuity or intervention. “Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.”  See MPEP § 2106.04(b)(II).
Step 2A - Prong 2: The judicial exception is not integrated into a practical application because the composition of matter is a product of nature and is the judicial exception itself and there is nothing further in the claims that utilize the judicial exception in a practical application because it does not specify modifications or mutations that are non-naturally occurring.
 Step 2B: The claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims do not include additional elements beyond the product of nature.  The modifications and mutations can occur in nature and exist without human action.  There are no additional elements that integrate the judicial exception into a practical application.
Claims 2-34 and 50-51 are included in the rejection as they do not recite additional elements over claim 1 that would overcome Steps 2A or 2B. Claims 2-48 and 50-51 are directed to a product of nature with modifications and mutations that can occur in nature without adding "significantly more" than the judicial exception. The claims are not directed to patent subject eligible matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 12, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the target polynucleotide loci" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the target polynucleotide loci" and "the off-target polynucleotide loci" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the target polynucleotide loci" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the binding groove" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10, 14-16, 21-28, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ran et al. 2015 (Nature, published April 9, 2015; as cited in the IDS filed on December 12, 2017).
Regarding claims 1, 4, 6, and 7, Ran et al. teach engineered SaCas9 proteins with at least one modification, including catalytically mutant dSaCas9 with altered cleavage activity (see p. 187, col. 2, para 2).  Ran et al. teach SaCas9 protein capable of binding sgRNAs of varying lengths (see p. 187, col. 1, para 3).  Regarding claims 6 and 7, Ran et al. further teach dSaCas9 
Regarding claim 2, Ran et al. teach engineered SaCas9 proteins with at least one modification (dSaCas9) with altered target polynucleotide loci binding (see p. 187, col. 2, para 2 and Extended Data Figs. 5 and 6).
Regarding claim 3, Ran et al. teach engineered dSaCas9 proteins in dCas9-ChIP assays with increased targeting efficiency and decreased off-target binding depending on the PAM motifs (see p. 187, col. 2, para 2 and Extended Data Fig. 5).
Regarding claim 10 and 14-15, Ran et al. teach catalytically mutant forms of SaCas9 (dSaCas9) with substitutions D10A and N580A in the nuclease domains resulting in altered association with the target polynucleotide loci and off-target polynucleotide loci (see p. 187, col. 2, para 2).  
Regarding claim 16, Ran et al. teach catalytically mutant forms of SaCas9 (dSaCas9) with substitutions D10A and N580A in the nuclease domains where the mutations comprise decreased positive charge in the region that associates with target and off-target polynucleotide loci (see p. 187, col. 2, para 2).
Regarding claims 21-28, Ran et al. teach catalytically mutant forms of SaCas9 with substitutions D10A and N580A in the nuclease domains, comprising amino acid substitutions in binding grooves (see p. 187, col. 2, para 2; claim 26-28).  Ran et al. teach the mutations are in the RuvC domain and the HNH domain (claim 22) and comprises a substitution of an amino acid in the nuclease domains (claim 23).  Ran et al. further teach  the amino acid et al. further teach that the modification or mutation comprises a substitution of the amino acid Asp (claim 25).  
Regarding claim 50, Ran et al. teach compositions of immunoprecipitated dSaCas9  (see p. 187, col. 2, para 2 and Fig. 2C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. 2015 (Nature, published April 9, 2015; as cited in the IDS filed on December 12, 2017), as applied to claims 1-4, 6-7, 10, 14-16, 21-28, and 50.
The teachings of Ran et al. are applied to claim 51 as they were applied to claims 1-4, 6-7, 10, 14-16, 21-28, and 50 under 35 U.S.C. 102 above.  Ran et al.’s disclosure is directed to RNA-guided endonuclease Cas9 as a versatile genome-editing platform and shows that Cas9 from Staphylococcus aureus (SaCas9) can edit the genome with efficiencies similar to those of SpCas9, while being more than 1 kilobase shorter (see abstract).  Ran et al. further disclose packaging SaCas9 and its single guide RNA expression cassette into a single AAV vector and targeting the cholesterol regulatory gene Pcsk9 in the mouse liver (see abstract).  Ran et al.
Ran et al. do not teach a system comprising the dSaCas9 protein.
Ran et al. teach single guide RNAs comprising RNA that targets several loci, including Pcsk9, EMX1, Apob (see abstract; p. 187, col. 2, para 2; and p. 189, col. 1, para 2 to col. 2, para 1, respectively).  Ran et al. teach incorporating catalytically active SaCas9 and its sgRNA into an AAV vector system to test its efficacy and specificity to target polynucleotides in vivo (see p. 189, col. 1, para 2). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to incorporate the catalytically mutant dSaCas9 into an AAV vector system with an sgRNA, as described by Ran et al.  The ordinary artisan would have been motivated to create this system comprising the engineered dSaCas9 and its sgRNA in order to test the effects of the altered activity as compared to the unmodified SaCas9 to further analyze SaCas9 function in vivo.  It would have been further obvious to create AAV vector systems with other versions of SaCas9 mutants, such as D10A or N580A nickases, to characterize the effects on binding and targeting efficiency.  The ordinary artisan would have had a reasonable expectation of success because Ran et al. is directed to improving in vivo genome editing in eukaryotes.
 Thus the claimed invention as a whole is prima facie obvious.

Claims 30-33 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. 2015 (Nature, published April 9, 2015; as cited in the IDS filed on December 12, 2017), as applied to claims 1-4, 6-7, 10, 14-16, 21-28, and 50, in view of Nishimasu et al..
The teachings of Ran et al. are applied to claims 30-33 and 46-47 as they were applied to claims 1-4, 6-7, 10, 14-16, 21-28, and 50 under 35 U.S.C. 102 above.  Ran et al. do not teach an engineered SaCas9 protein comprising a modification or a mutation of one or more PAM-interacting residues or domains (claim 30).  Ran et al. do not teach the engineered SaCas9 comprising a modification or mutation comprising a PAM recognition region comprising one or more PAM-interacting residues of a Cas9 ortholog or a substitution of a PAM recognition region of a Cas9 ortholog (claims 31 and 32).  Ran et al. further do not teach an engineered SaCas9 protein with a substitution of one or more WED or PI domains with an analogous domain of a Cas9 ortholog.  Regarding claims 46 and 47, Ran et al.  do not teach engineered SaCas9 proteins comprising one or at least two nuclear localization signals.
Nishimasu et al.’s disclosure is directed to Streptococcus pyogenes Cas9, which can be targeted to specific genomic loci by single guide RNAs (sgRNAs).  Nishimasu et al. disclose the crystal structure of an engineered SpCas9 in complex with sgRNA and its target DNA and additional functional analysis of the target recognition and nuclease lobes of the endonuclease (see abstract).
Regarding claims 30-33, Nishimasu et al. teach modifications of Cas9 with PAM-interacting (PI) residues that are swapped with StCas9 orthologs and the PAM-interacting (PI) domain (including the PAM-recognition region) is deleted (see p. 939, col. 1, paras 1-2).
Regarding claims 46 and 47, Nishimasu et al. teach engineered SpCas9 proteins comprising at least two nuclear localization signals (see 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the engineered dSaCas9 protein of Ran et al. with the modifications described by Nishimasu et al.  Ran et al. disclose the need to further improve the SaCas9 system for in vivo genome editing and in vivo genome editing using SaCas9 has the potential to be highly efficient and specific (see p. 190, col. 2, para 3).  Ran et al. also show that no off-target activity was observed in mouse Neuroblastoma-2a cells or mouse liver after AAV delivery of SaCas9 and Pcsk9 sgRNAs (see p. 190, col. 1, para 1).  Nishimasu et al. identify modifications of SpCas9 in the PI domain that result in higher specificity (see p. 939, col. 1, paras 1 and 2).  The ordinary artisan would have been motivated to combine the teachings Ran et al.’s SaCas9 system and Nishimasu et al.’s PI domain modifications in order to create a superior engineered SaCas9 protein for better efficiency and specificity of gene editing in mammalian cell types with decreased off-target activity.  The ordinary artisan would have had a reasonable expectation of success because both Ran et al. and Nishimasu et al. are directed to characterizing the functional domains of Type II Cas9 for robust gene editing activity in mammalian cell types.
 Thus the claimed invention as a whole is prima facie obvious.

Claims 12, 35-36, 39-40, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ran et al. 2015 (Nature, published April 9, 2015; as cited in the IDS filed on December 12, 2017), as applied to claims 1-4, 6-7, 10, 14-16, et al. 2014 (Nature Biotechnology, published June 2014).
The teachings of Ran et al. are applied to claims 12, 35-36, 39-40, 46, and 48 as they were applied to claims 1-4, 6-7, 10, 14-16, 21-28, and 50 under 35 U.S.C. 102 above.  Ran et al. do not teach an engineered SaCas9 protein with a modification that alters targeting of the nucleic acid molecule to the target polynucleotide loci (claim 12).  Ran et al. further do not teach engineered SaCas9 protein modified with heterologous functional domains, comprising a nuclease domain, comprising a FokI domain, or having nuclease activity (claims 25-36, 39-40, and 48).  Ran et al. do not teach an engineered SaCas9 protein comprising one or more nuclear localization signal domains (claim 46).
Guilinger et al.’s disclosure is directed to improving DNA cleavage specificity for genome editing by SpCas9 by generating fusions of catalytically inactive Cas9 and FokI nuclease (fCas9) (see abstract).  Guilinger et al. further disclose that, in human cells, fCas9 modified target DNA sites with >140-fold higher specificity than wild-type Cas9 and with an efficiency similar to that of paired Cas9 nickases (see abstract and methods).
Regarding claim 12, Guilinger et al. teach several FokI-dCas9 fusion architectures comprising NLS, FokI, linker, and Cas9 domains and which altered targeting of the nucleic acid molecule to the target polynucleotide loci (see Figs. 1 and 3; p. 578, col. 2, para 1).
Regarding claims 35-36, 39-40, and 48, Guilinger et al. teach generating fusions of catalytically inactive Cas9 and the heterologous functional et al. further teach the Cas9 protein with a FokI domain having nuclease activity, nucleic acid binding activity, and double-strand DNA cleavage activity (see Fig. 2).
Regarding claim 41, Guilinger et al. teach an engineered FokI-dCas9 which requires simultaneous binding of two distinct FokI-dCas9 monomers to form a split Cas9 dimer (see p. 577, col. 2, para 1).
Regarding claim 46, Guilinger et al. teach inactive dCas9 having an NLS domain and a FokI domain (see p. 577, col. 2, para 2 and Fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Ran et al. on SaCas9 and Cas9 orthologs with the modifications adding the NLS and FokI nuclease domains described in Guilinger et al.  Guilinger et al. disclose these modifications improve cleavage specificity of genome modification >140-fold higher than wild-type Cas9 and with an efficiency similar to that of paired Cas9 nickases  (see abstract).  The ordinary artisan would have been motivated to combine the teachings Ran et al. and Guilinger et al. in order to improve specificity of gene editing with SaCas9 in mammalian cells for improved gene therapies.  The ordinary artisan would have had a reasonable expectation of success because both Ran et al. and Guilinger et al. are directed to improving genome editing techniques using Cas9 in mammalian cell types.
 Thus the claimed invention as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 10, 14, 21-28, 46, 47, and 50-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 11, 15-20, 31, and 33-36 of U.S. Patent No. 10,711,285.  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 1, 7, 11, 15-20, 31, and 33-36 of U.S. Patent No. 10,711,285 encompass a method of improved genome editing and minimizing off-target modifications in prokaryotic and eukaryotic cells using a composition of an engineered Cas9 belonging to S. aureus and comprising mutations in a RuvC domain in D10A, mutations in the HNH domain, at least two NLSs, and a vector system to ensure enhanced specificity for target recognition.  Claims 1-3, 10, 14, 21-28, 46, 47, and 50-51 of the instant application are directed to engineered new guide and enzyme architectures to be used in optimized SaCas9 CRISPR-Cas enzyme 1vector systems and corresponding guide scaffolds for control of gene expression involving sequence targeting.  It would have been obvious to one of .

Claims 1, 10, 14, 21-28, 46, 47, and 50-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26 of U.S. Patent No. 8,865,406.  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 21-26 of U.S. Patent No. 8,865,406 encompass compositions related to components of a CRISPR complex comprising of an engineered S. aureus Cas9 comprising mutations in a RuvC or HNH domain, and one or more NLSs for sequence manipulation.  Claims 1, 10, 14, 21-28, 46, 47, and 50-51 of the instant application are directed to engineered new guide and enzyme architectures to be used in optimized SaCas9 CRISPR-Cas enzyme 1vector systems and corresponding guide scaffolds for control of gene expression involving sequence targeting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the composition of an improved SaCas9 protein with modifications as taught in claims 21-26 of the ‘406 patent in order to create optimized SaCas9 CRISPR-Cas vector systems for improved sequence manipulation.

Claims 1-5, 7, 10, 35-36, 39, 40, 46, 48, 50, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12-28, and 30 of copending Application No. 17/002,262 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 1, 12-28, and 30 of the ‘262 application encompass a method for optimizing sequence manipulation using engineered SaCas9 compositions comprising a nuclease, a nickase, one or more mutations, NLS domains, and a viral vector system to deliver the protein.  Claims 1-5, 7, 10, 35-36, 39, 40, 46, 48, 50, and 51 of the instant application are directed to engineered new guide and enzyme architectures to be used in optimized SaCas9 CRISPR-Cas enzyme 1vector systems and corresponding guide scaffolds for control of gene expression involving sequence targeting.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the composition of an improved SaCas9 protein with modifications to use in a viral vector system as taught in claims 1, 12-28, and 30 of the ‘262 application in order to create optimized SaCas9 CRISPR-Cas vector systems for improved sequence manipulation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 10, 21-28, 35, 39, 40, 46-48, 50, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 13-16  of copending Application No. 16/844,657 (reference application). there is significant overlap in the claims.
Claims 1-9, 13-16 of the ‘657 application encompass a method for altering expression of target gene sequences using a composition of an engineered SaCas9 comprising a nuclease, one or more mutations in a RuvC domain in D10A, at least two NLS domains, a heterologous functional domain, and a viral vector system to deliver the protein.  Claims 1, 10, 21-28, 35, 39, 40, 46-48, 50, and 51 of the instant application are directed to engineered new guide and enzyme architectures to be used in optimized SaCas9 CRISPR-Cas enzyme 1vector systems and corresponding guide scaffolds for control of gene expression involving sequence targeting.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the composition of an improved SaCas9 protein with modifications as taught in claims 1-9, 13-16 of the ‘657 application in order to create optimized SaCas9 CRISPR-Cas viral vector systems for improved control of gene expression involving sequence targeting.This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/
Examiner, Art Unit 1636                                                                                                                                                                                            
/MINDY G BROWN/Supervisory Patent Examiner, Art Unit 1636